IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         ____________________

                             No. 99-11401
                         ____________________


In The Matter Of: SOUTHMARK CORPORATION

               Debtor

-------------------------

SOUTHMARK CORPORATION

               Appellee

     v.

SCHULTE ROTH & ZABEL

               Appellant



                      -----------------------
      Appeal from the United States District Court for the
                Northern District of Texas, Dallas
                          (3:97-CV-2332-L)
                      -----------------------
                         December 11, 2000

                       ON PETITION FOR REHEARING

Before KING, Chief Judge, and REYNALDO G. GARZA and PARKER,
Circuit Judges.

PER CURIAM:

     IT IS ORDERED that the petition for rehearing is granted to

the extent that the concluding paragraph of the opinion is

amended to read as follows:
     For the foregoing reasons, the district court’s

decision is AFFIRMED in part and REVERSED in part, and

the case is REMANDED to the district court and thence

to the bankruptcy court for entry of judgment in favor

of Southmark in the amount of $882,587.30 plus interest

to be computed as provided by the bankruptcy court.

Each party shall bear its own costs of this appeal.




                           2